As we celebrate 70 years of the United Nations and 70 years since the end of the Second World War, it is time for us all to take stock. What has been achieved? Where have we failed? What is there yet to do to create a safer and better world?
In July, we marked the seventy-fifth anniversary since the Sumner Welles Declaration on the non-recognition policy of the illegal Soviet annexation of the Baltic States. This policy reflected the principle, based on international law, that the change of borders by force is not acceptable. The firm stance of the international
community in support of this principle has been of great importance to us.
Since its completion in San Francisco in 1945, the Charter of the United Nations has embodied the core principles of the international system. However, far too often international order and principles have been violated and the United Nations has been unable to prevent conflicts or build peace or stop atrocities. Past failures must be lessons for the future. The United Nations, and in particular the Security Council, must be able to implement the mission set by the Charter with a renewed sense of responsibility.
It is time to move forward with Security Council reform. We applaud efforts to revive negotiations on this important issue. Latvia supports the expansion of the Security Council in both categories of membership. At least one additional non-permanent seat should be ensured for the Eastern European States. Early action of the United Nations in situations of concern is crucial. Latvia supports the proposal to voluntarily restrain the use of the veto in the Security Council in situations involving mass atrocity crimes. It also supports, for all members of the Council, adherence to a code of conduct that would suspend their right to veto any action designed to end and prevent mass atrocity crimes.
On several crucial occasions in recent times, the Security Council was not able to take timely and decisive action. That has had dire consequences. The Security Council was blocked from playing a role in stopping Russia’s aggression against Ukraine and in seeking justice for the victims of the Flight MH-17 in

an international tribunal that could establish the truth on who shot down that civilian aeroplane. The conflict in eastern Ukraine has cost thousands of lives and led to the suffering of millions of innocent victims. Russia must stop all forms of support to separatists and use its influence to make them adhere to the Minsk agreements. Full implementation of the Minsk agreements by all parties is essential.
The international community, including the General Assembly, supports Ukraine and its territorial integrity. The illegal annexation of Crimea and Sevastopol by Russia will not be recognized. We are particularly concerned about the worsening social, economic and human rights situation in Crimea, especially affecting Crimean Tatars and ethnic Ukrainians. Together with the rest of the international community, Latvia will continue to support Ukraine’s reform process in order to strengthen its democracy, economy and good governance.
The horrific conflict in Syria has entered its fifth year. It has created a humanitarian catastrophe and destabilized the whole region. The international community must not abandon the people of Syria and must push for a political settlement. Those responsible for using internationally prohibited chemical weapons in Syria must be identified and held accountable. The conflict and fragility of Syria and Iraq have contributed to the rise of the Islamic State in Iraq and the Levant/ Daesh and the violent extremism spreading globally. Concerted international action is vital to defeat this evil and is key to achieving lasting peace and stability in Syria, Iraq and the wider region.
Latvia welcomes the recent nuclear agreement with Iran. The full and smooth implementation of the Joint Comprehensive Action Plan is now necessary. Only then can a change in the regional dynamics towards more engagement and cooperation, as well as greater stability in the Middle East region, become a reality.
It is commendable that, despite all the existing challenges, the Government of Afghanistan has shown its commitment to the democratic process. Sustainable peace and stability in the country can be achieved only with continued strong commitment from the Afghan side and further international support.
The resolution of protracted conflicts in Transnistria, Abkhazia, South Ossetia and Nagorno Karabakh should remain on the international agenda.
Increased migration from conflict-torn Middle East and African countries to Europe has become one of the greatest humanitarian challenges of our time. Migration challenges also persist in the Asia-Pacific region and in the Americas. Beyond immediate humanitarian responses, the new trends of migration and forced displacement require long-term, comprehensive solutions. The stabilization of political, economic and social situations in the European Union’s neighbourhoods must be the ultimate goal. At the same time, a greater focus should be put on addressing the root causes of increased illegal migration, including by strengthening conflict prevention capabilities.
Latvia welcomes the ongoing United Nations review of peacekeeping. Cooperation between the United Nations and regional organizations is essential to effectively fulfil peacekeeping mandates. Operational tasks need to be effectively synchronized between all involved parties. The European Union is an important partner of the United Nations, as demonstrated in the Central African Republic, Mali and other places. Latvia provides a voluntary contribution to United Nations peacekeeping and intends, for the first time, to participate in a United Nations peacekeeping mission.
International commitment to protect populations from atrocity crimes has been greatly strengthened in the past 10 years. Latvia strongly supports the work of the International Criminal Court as the legal arm of the responsibility to protect and hopes for swift activation of the Kampala amendments to the Rome Statute on the crime of aggression.
This year the international community will conclude two of the most important international processes of our times. We have just adopted the ambitious 2030 Agenda for Sustainable Development (resolution 70/1) for the next 15 years. The Sustainable Development Goals must drive us to make real changes to end poverty and build prosperity and equality for all. With well-thought-out, focused and action-oriented policies we can do it. But most importantly, the involvement and accountability of all stakeholders at all levels will be critical to the success of the Sustainable Development Goals.
These Goals will be greatly reinforced by the approval of a new universal agreement to address climate change at the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris. Failure to undertake ambitious mitigation actions cannot be accepted. Any
2/33 15-29568

30/09/2015 A/70/PV.20
further postponement will make adaptation extremely costly or even unfeasible. Latvia supports the reduction of greenhouse gas emissions. It is also important to send a strong signal to investors and business of the plans to move towards a low-carbon, climate-resilient world.
The United Nations has played a crucial role in advancing economic and social development and human rights for everyone. These ideals and values have proven to be timeless and universal. The United Nations will continue to be an important forum in the quest for solutions to future challenges through global discussion, raising awareness, creating expertise and building trust. At the forefront of these issues is the speed at which technology is evolving. Technological development is a source of progress and growth. At the same time, the rapid advancement of technology has exposed significant vulnerabilities and a variety of issues of transnational and cross-sectoral nature.
Nations are facing an increasing challenge in countering cyberthreats. Efforts to prevent the misuse of new technologies, either by State or non-State actors, should be cooperative, international and cross- sectoral and involve all stakeholders. This will not be an easy process. We need to safeguard the right balance between fostering freedom of expression and open innovation on the Internet and ensuring that legitimate national security concerns are taken into account. This year, the General Assembly will review the results of the implementation of the World Summit on the Information Society over the past 10 years. It is important that this review process, in which Latvia is playing a leading role, be successful and contribute to the achievement of the overall United Nations goals set forth in the 2030 Agenda for Sustainable Development.
Next year, we shall have to choose the next Secretary-General. It is important that the selection process be transparent and inclusive. Furthermore, it is high time for the Eastern European Group of States to provide the best possible candidate for the post of the next Secretary-General. It is the only regional group that has never been represented in this position.
The people of our nations want to live in a safe, stable and prosperous world where conflicts, hunger and inequalities do not exist. In order to succeed in the task of implementing the new development Agenda, we all have the obligation to work to make the world a better place. Our responsibility is to ensure that the
road ahead is built on the goals that were laid down in the Charter 70 years ago and which remain valid today and in the future.
